              Case 2:19-cr-00107-KJM Document 750 Filed 04/06/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00107-KJM
12                                 Plaintiff,           STIPULATION FOR EXTENSION OF TIME TO
                                                        FILE STIPULATED BRIEFING SCHEDULE;
13                          v.                          ORDER
14   BRANT DANIEL,
15                                Defendant.
16

17                                                STIPULATION

18          1.     Brant Daniel has filed a motion for discovery and a motion for transfer to a new pretrial

19 detention facility. Docket Nos. 702, 703. At a hearing on March 29, 2021, this Court directed further

20 briefing on these motions and ordered the parties to submit a stipulated briefing schedule to the Court no

21 later than April 2, 2021.

22          2.     The parties have met and conferred regarding a briefing schedule and other matters

23 related to Daniel’s motions. The parties need additional time to investigate and discuss matters related

24 to the motions and discuss a briefing schedule. As such, the parties hereby stipulate that they shall

25 submit a stipulated briefing schedule to the Court no later than Wednesday, April 7, 2021.

26          IT IS SO STIPULATED.

27

28
      STIPULATION FOR EXTENSION OF TIME TO FILE          1
      STIPULATED BRIEFING SCHEDULE; ORDER
            Case 2:19-cr-00107-KJM Document 750 Filed 04/06/21 Page 2 of 2

     Dated: April 1, 2021                              PHILLIP A. TALBERT
 1                                                     Acting United States Attorney
 2
                                                       /s/ ROSS PEARSON
 3                                                     ROSS PEARSON
                                                       Assistant United States Attorney
 4

 5
     Dated: April 1, 2021                              /s/ JOHN BALAZS
 6                                                     JOHN BALAZS
 7                                                     TIMOTHY WARRINER
                                                       Counsel for Defendant
 8                                                     BRANT DANIEL
                                                       (Authorized by email on April 1,
 9                                                     2021)
10

11

12                                         FINDINGS AND ORDER

13        IT IS SO FOUND AND ORDERED this 5th day of April, 2021.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION FOR EXTENSION OF TIME TO FILE     2
     STIPULATED BRIEFING SCHEDULE; ORDER
